DETAILED ACTION
This office action is in response to the RCE filed October 25, 2022 in which claims 1-3, 5, 7, 8, 10, 11, 13, 14, 19, 21, and 22 are presented for examination, claims 4, 6, 12, 15-18, 20, 23, and 24 are withdrawn, and claim 8 is canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2022 has been entered.

Response to Arguments
In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 10, 11, 14, 19, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub No. 2006/0085887 Palomo et al.
To claim 1, Palomo discloses an accessory cuff for reinforcement of a gown-glove interface (see Figures 1-3; paras. 0011, 0015-0021), the accessory cuff comprising:
a body (14) extending from a proximal end to a distal end along a longitudinal axis, the body having a lumen extending therethrough from the proximal end to the distal end, and a wall surrounding the lumen (see Figures 1-3);
wherein the body comprises a proximal section (27) including a first piece of material and including the proximal end (see especially Figure 3; paras. 0017-0020), and a distal section (25) including a second piece of material and including the distal end (see especially Figure 3; paras. 0017-0020), and a seam (24) formed between the proximal section and the distal section about a circumference of the lumen at which the first piece of material and second piece of material are attached (see especially Figure 3; paras. 0017-0020);
wherein the accessory cuff is configured to create a fluid impervious barrier to prevent fluid from entering the lumen when the accessory cuff is sealed at the proximal end and the distal end (para. 0011).

To claim 2, Palomo further discloses an accessory cuff wherein at least one of the proximal end and the distal end comprises a seal (para. 0018).

To claim 3, Palomo further discloses an accessory cuff wherein the seal is formed by a friction fit (para. 0018).

To claim 5, Palomo further discloses an accessory cuff wherein the seal is formed by an elastomeric material (paras. 0016-0018).

To claim 7, Palomo further discloses an accessory cuff wherein an inner surface of the wall comprises a textured portion (paras. 0016-0018; textured at least due to the surface texture of a nonwoven fabric such as a spun bonded polymer material).

To claim 10, Palomo further discloses an accessory cuff wherein the proximal section comprises a first material and the distal section comprises a second material (paras. 0016-0018).

To claim 11, Palomo further discloses an accessory cuff wherein the first material is elastomeric (paras. 0016-0018).

To claim 14, Palomo further discloses an accessory cuff wherein the body further comprises an outer wall having a lip (21) disposed between the proximal end and the distal end (see Figures 1-2; para. 0020).

To claim 19, Palomo further discloses an accessory cuff wherein the body comprises a nonwoven barrier sheet material (paras. 0016-0018).

To claim 21, Palomo further discloses an accessory cuff wherein the lumen has a first diameter at the proximal end and a second diameter at the distal end (see Figures 1-3).

To claim 22, Palomo further discloses an accessory cuff wherein the first diameter and the second diameter are not equal (see Figures 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Palomo (as applied to claim 1, above) in view of US Pub No. 2014/0157475 Smith et al.
To claim 8, Palomo discloses an accessory cuff as recited in claim 1, above.
Palomo does not expressly disclose an accessory cuff wherein the body further comprises at least one elastomeric ring surrounding the lumen.
However, Smith teaches an accessory cuff (2) (see all Figures; paras. 0030-0036) wherein the body comprises at least one elastomeric ring (4) surrounding the lumen (see especially Figures 1-2; para. 0031).
Palomo and Smith teach analogous inventions in the field of accessory cuffs.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the accessory cuff of Palomo to include an elastomeric ring as taught by Smith because Smith teaches that this configuration is known in the art and beneficial for forming a secure fit around the arm of the wearer (para. 0031).

To claim 13, Palomo discloses an accessory cuff as recited in claim 1, above.
Palomo does not expressly disclose an accessory cuff wherein the body further comprises an inverse cuff, wherein the inverse cuff is configured to be disposed within the lumen.
However, Smith teaches an accessory cuff (2) (see all Figures; paras. 0030-0036) wherein the body further comprises an inverse cuff (7), wherein the inverse cuff is configured to be disposed within the lumen (see Figure 5; para. 0034).
Palomo and Smith teach analogous inventions in the field of accessory cuffs.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the accessory cuff of Palomo to include an inverse cuff as taught by Smith because Smith teaches that this configuration is known in the art and beneficial for forming a retentive barrier to any fugitive liquids running down the glove or protective sleeve during the glove’s use (para. 0034).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732